                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 JOYCE HUNT,

                        Plaintiff,

                       v.                                 CAUSE NO.: 2:16-CV-459-TLS

 JP MORGAN CHASE BANK,

                       Defendant.

                                     OPINION AND ORDER

       On August 26, 2016, Plaintiff Joyce Hunt filed a Complaint in the Lake County, Indiana,

Circuit/Superior Court, alleging that in 2006 Defendant JP Morgan Chase Bank issued fraudulent

loans in Plaintiff’s name without her knowledge or consent and changed the terms of a legitimate

loan Plaintiff took out so that Defendant could pay off the fraudulent loan. Compl. ¶¶ 7–18, ECF

No. 3. On October 31, 2016, Defendant removed the matter to this Court on the basis of diversity

jurisdiction under 28 U.S.C. § 1332(a). This matter is before the Court on the Defendant’s

Motion for Summary Judgment [ECF No. 33]. Plaintiff, who is currently proceeding pro se, was

served with a Notice of Summary Judgment Motion in conformity with Northern District of

Indiana Local Rule 56-1(f) and Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992). The motion

is fully briefed and ripe for ruling. For the reasons stated below, Defendant’s Motion for

Summary Judgment is GRANTED.

                                      LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[T]he burden on the moving party may be discharged by ‘showing’—that is,
pointing out to the district court—that there is an absence of evidence to support the nonmoving

party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party has

properly supported [its] motion, the burden shifts to the non-moving party to come forward with

specific facts showing that there is a genuine issue for trial.” Spierer v. Rossman, 798 F.3d 502,

507 (7th Cir. 2015). “To survive summary judgment, the nonmoving party must establish some

genuine issue for trial such that a reasonable jury could return a verdict in [his] favor.” Gordon v.

FedEx Freight, Inc., 674 F.3d 769, 772–73 (7th Cir. 2012).

       Within this context, the Court must construe all facts and reasonable inferences from

those facts in the light most favorable to the nonmoving party. Frakes v. Peoria Sch. Dist. No.

150, 872 F.3d 545, 550 (7th Cir. 2017). However, the nonmoving party “is only entitled to the

benefit of inferences supported by admissible evidence, not those ‘supported by only speculation

or conjecture.’” Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (citing Nichols v.

Michigan City Plant Planning Dep’t, 755 F.3d 594, 599 (7th Cir. 2014)). Likewise, irrelevant or

unnecessary factual disputes do not preclude the entry of summary judgment. Carroll v. Lynch,

698 F.3d 561, 564 (7th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

       Plaintiff is proceeding pro se. The Court “liberally construe[s] the pleadings of individuals

who proceed pro se.” Greer v. Bd. of Educ. of the City of Chi., Ill., 267 F.3d 723, 727 (7th Cir.

2001). “The essence of liberal construction is to give a pro se plaintiff a break when, although

[she] stumbles on a technicality, [her] pleading is otherwise understandable.” Hudson v. McHugh,

148 F.3d 859, 864 (7th Cir. 1998). However, the Court “still holds Plaintiff to the same substantive

standards as other civil litigants when it considers the motion for summary judgment.” Runnels v.

Armstrong World Indus., Inc., 105 F. Supp. 2d 914, 918 (C.D. Ill. 2000).



                                                 2
                           STATEMENT OF MATERIAL FACTS

       Viewing the facts in the light most favorable to Plaintiff, the following are the undisputed

material facts of record. In January 2006, Plaintiff applied for a loan (the “1934 Loan”) from

Chase Bank USA backed by a mortgage on her real estate in Gary, Indiana. Compl. ¶ 7. The

1934 Loan was initially denied on January 30, 2006, based on “ownership deficiencies.” Resp. to

Summ. J. 2, ECF No. 48.

       Chase Bank USA later reversed course and approved this loan. As a result, on February

24, 2006, Plaintiff signed a note agreeing to pay Chase Bank USA $40,000.00 plus interest in

exchange for a $40,000.00 loan. Mem. Supp. Summ. J., Ex. 1, at 5–7, ECF No. 34-1. The 1934

Loan was backed by a mortgage, which Plaintiff also signed, on Plaintiff’s real estate in Gary,

Indiana. Mem. Supp. Summ. J. Ex. 1, at 10–23. On the same day, Plaintiff signed a U.S.

Department of Housing and Urban Development (“HUD”) Settlement Statement authorizing the

release of loan funds in the amounts of: $20,055.00 to “HFC,” a creditor of Plaintiff’s; $2820.61

to Chase Bank USA in settlement charges for the loan; and the balance of $17,124.39 to Plaintiff

in cash. Mem. Supp. Summ. J. Ex. 1, at 31–32.

       The note on the 1934 Loan explicitly authorized Chase Bank USA to transfer servicing of

the loan, and, on February 24, 2006, Plaintiff signed a “Notice of Assignment, Sale or Transfer

of Servicing Rights” acknowledging the transfer of the 1934 Loan from Chase Bank USA to

Defendant, JP Morgan Chase Bank. Mem. Supp. Summ. J. Ex. 1, at 5, 34–35. When that transfer

became effective on April 1, 2006, the 1934 Loan number was updated to a number ending in

8455 (the “8455 Loan”). Mem. Supp. Summ. J. Ex. 1, at 64. Thus, the 1934 Loan and the 8455




                                                3
Loan both refer to the same transaction (together the “1934/8455 Loan”). See Mem. Supp.

Summ. J. Ex. 1, at 64.1

         On August 28, 2006, Plaintiff signed documents for a new loan (the “5283 Loan”) with

Chase Bank USA, backed by a new mortgage on her same real estate in Gary, Indiana. Mem.

Supp. Summ. J. Ex. 1, at 36–63. This loan was for $55,200.00, with $41,985.73 allocated to pay

off the 1934/8455 Loan, $911.00 allocated toward paying off a tax lien on Plaintiff’s mortgaged

real property, and the remaining balance going to Plaintiff. Mem. Supp. Summ. J. Ex. 1, at 62–

64.

                                                   ANALYSIS

         In her Complaint, Plaintiff alleges: (1) the 8455 Loan was taken out “without her consent

or authorization”; (2) $20,055.00 of the 8455 Loan was not actually paid to HFC despite

Defendant’s representation to the contrary; and (3) Defendant used $41,985.75 of the 5283 Loan

to pay off the 8455 Loan and $911.00 of the 5283 Loan to pay off a tax lien without Plaintiff’s

consent to those terms. Compl. ¶¶ 9, 11–15. Defendant argues that it is entitled to summary

judgment because the unrefuted evidence contradicts each of these claims or absolves Defendant

of liability and because Plaintiff failed to respond to requests for admission, effectively admitting

that each of these claims are false. Mem. Supp. Summ. J. 6. The Court agrees with Defendant that

there are no genuine issues of material fact and that no reasonable fact finder could find for

Plaintiff. See Fed. R. Civ. P. 56(a); see also Dempsey v. Atchison, Topeka & Santa Fe Ry. Co., 16

F.3d 832, 836 (7th Cir. 1994) (“[T]he record must reveal that ‘no reasonable jury could find for




1
  This fact is also supported by “Defendant’s Request to Admit No. 18.” Mem. Supp. Summ. J. Ex. 2, at 6. This
request, served in November 2017, states that the 1934 Loan and the 8455 Loan are one and the same, and Plaintiff
did not respond, effectively admitting that the loans are the same. Fed. R. Civ. P. 36(a)(3) (“A matter is admitted
unless, within 30 days after being served, the party to whom the request is directed serves on the requesting party a
written answer or objection addressed to the matter and signed by the party or its attorney.”).

                                                          4
the nonmoving party.’” (quoting Anderson v. Stauffer Chem. Co., 965 F.2d 397, 400 (7th Cir.

1992))). The Court considers each basis of Plaintiff’s fraud claim in turn.

         First, Plaintiff claims that the 8455 Loan was fraudulently taken out in her name without

her authorization. Compl. ¶ 9. But, as set forth above, the 8455 Loan and the 1934 Loan are one

and the same. Defendant has submitted documents that were signed by Plaintiff and notarized

which show that she authorized the 1934 Loan for $40,000 on February 24, 2006. See Mem.

Supp. Summ. J. Ex. 1, at 5–7, 22, 29. These documents also show that, on the same date that she

signed the 1934 Loan, Plaintiff explicitly authorized Defendant to transfer the 1934 Loan. See

Mem. Supp. Summ. J. Ex. 1, at 5, 29, 35. Defendant then transferred the 1934 Loan from “Chase

Bank USA” to “JPMorgan Chase Bank,” giving notice to Plaintiff the same date that she

authorized the 1934 Loan. Mem. Supp. Summ. J. Ex. 1, at 34–35. Defendant submitted this

signed notice in support of the instant motion. See Mem. Supp. Summ. J. Ex. 1, at 34–35.

         These documents show that Plaintiff authorized both the 1934 Loan and the servicing

transfer to JP Morgan Chase, resulting in the change in identification to the 8455 Loan. Plaintiff

does not dispute that she signed these documents, nor has Plaintiff submitted any evidence which

could lead a reasonable fact finder to come to the opposite conclusion. Therefore, Plaintiff’s first

claim, that the 8455 Loan was fraudulent, fails because Defendant has submitted unrefuted

evidence that Plaintiff expressly authorized this loan. Thus, the burden has shifted to Plaintiff to

produce evidence to support her claim. See Spierer, 798 F.3d at 507. And Plaintiff has produced

no evidence to meet this burden.2 The Court therefore grants summary judgment in favor of

Defendant on this issue.




2
 Plaintiff has also not submitted any evidence that this transaction occurred “without her consent or authorization,”
as alleged in the complaint. Compl. ¶.

                                                          5
        Second, Plaintiff claims that the $20,055.00 portion of the 1934/8455 Loan that was

allotted to go to HFC was never received by HFC. Compl. ¶ 9; see also Mem. Supp. Summ. J.

Ex. 1, at 31 ($20,055.00 allotment of 1934/8455 Loan to “Payoff to HFC”). This may be true,

but Defendant argues that a check was issued to HFC as part of the 1934/8455 Loan

disbursement, pointing to a copy of a check for $20,055.00, dated February 24, 2006, and made

out to HFC, which Plaintiff submitted in response to the instant summary judgment motion. See

Reply Supp. Summ. J. 10, ECF No. 49; see also Resp. Summ. J. 40. Defendant notes that the

check appears to have been endorsed on the back by Plaintiff and her son. See Reply Supp.

Summ. J. 10. Plaintiff offers nothing to refute this assertion and does not address the allegation

in her sur-reply. See Sur-Reply Opp’n Summ. J., ECF No. 50. So even assuming that Plaintiff’s

allegation is correct and HFC never received the disbursed funds, Defendant has established that

it followed through on its obligation under the 1934/8455 Loan to issue a check to HFC in the

amount of $20,055.00. Without any evidence or argument to refute this evidence, the Court

grants summary judgment for the Defendant on this issue as well. See Spierer, 798 F.3d at 507.

       Third, Plaintiff claims that Defendant used $41,985.75 of the 5283 Loan to pay off the

1934/8455 Loan and $911.00 of the 5283 Loan to pay off a tax lien without Plaintiff’s consent to

those terms. Plaintiff does not argue that the 5283 Loan was unauthorized but instead focuses her

claim of fraud on the way that the proceeds of the 5283 Loan were allocated. Compl. ¶¶ 10–15.

In its motion, Defendant argues that Plaintiff agreed to those terms and submits the loan

agreement, mortgage, and HUD Settlement Statement for the 5283 Loan in support. See Mem.

Supp. Summ. J. Ex. 1, at 36–65. The HUD Settlement Statement specifically states that, of the

$55,200.00 loan that Plaintiff is taking out, $41,985.73 is allocated as a “Mortgage Payoff to

CHASE HOME FINANCE . . . 8455.” Mem. Supp. Summ. J. Ex. 1, at 60. The HUD Settlement



                                                 6
Statement also contains a line item for a disbursement of the loan in the amount of $911.00 with

the note “See addit’l disb. exhibit.” Mem. Supp. Summ. J. Ex. 1, at 61. Turning to the

“Additional Disbursements Exhibit,” the $911.00 was disbursed to address a “TAX LIEN.”

Mem. Supp. Summ. J. Ex. 1, at 62. The following page of the HUD Settlement Statement is the

“Borrower’s HUD-1 Acknowledgement” and also appears to bear Plaintiff’s signature. Mem.

Supp. Summ. J. Ex. 1, at 63. Plaintiff has not responded to Defendant’s motion with any

allegation or evidence that the signature is not hers. See Mem. Supp. Summ. J. Ex. 1, at 60–63.

       These documents contradict Plaintiff’s allegations that she did not know of or approve of

the two disbursements from the 5283 Loan. And Plaintiff has not advanced any contradictory

supporting evidence or argument, as she is required to do in order to survive summary judgment.

See Spierer, 798 F.3d at 507. Under the weight of this uncontradicted evidence, Plaintiff’s third

claim fails. See Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir. 2009) (noting that “inferences

relying on mere speculation or conjecture will not suffice” to defeat a motion for summary

judgment) (citation omitted). The Court grants summary judgment for the Defendant on this

issue as well.

                                        CONCLUSION

       For the reasons stated above, the Court GRANTS Defendant’s Motion for Summary

Judgment [ECF No. 33]. The Clerk of Court is directed to enter judgment in favor of Defendant

JP Morgan Chase Bank and against Plaintiff Joyce Hunt.

       SO ORDERED on November 5, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                7
